Exhibit 32.1 Certification of Periodic Report Pursuant to §906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. §1350, the undersigned officer of Renaissance Learning, Inc. (the Company), hereby certifies that, to the undersigneds knowledge: the Companys Quarterly Report on Form 10-Q for the quarter ended June 30, 2010 (the Report) fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 6, 2010 /s/ Glenn R. James Name: Glenn R. James Title: Chief Executive Officer THIS WRITTEN STATEMENT ACCOMPANIES THIS REPORT PURSUANT TO SECTION -OXLEY ACT OF 2
